Hamersley, J.
The plaintiff, being dissatisfied with the action of^the assessors in listing his property for taxation, appealed to the board of relief; the board declined to make j any change, and he applied to the Superior Court for relief; *459the court found that he was not aggrieved by the action of the board. This is an appeal from the judgment of the Superior Court. The errors assigned are: First, that the court erred in not increasing the valuation of certain pieces of land owned by a few persons made defendants to the application, admittedly undervalued, notwithstanding the court found that the overvaluation of land belonging to the other defendants was more than sufficient to offset the undervaluations proved, and that the plaintiff’s taxes were not increased by the valuations fixed by the assessors; second, that the court erred in ordering the plaintiff to pay double costs of suit, in the absence of any allegation in the defendants’ answer supporting a claim for double costs, and in the absence of any statement in the finding of facts or judgment showing that the plaintiff’s application appeared to be without probable cause. ¡
First: An application to the Superior Court for relief; under § 3860 et seq. of the General Statutes, is an anomalous1 proceeding, first authorized in 1878. Public Acts of 1878,. p. 280. The assessment of property for taxation is an administrative proceeding; the judicial power is called into action to remedy an illegal assessment. The difficulty of obtaining redress in such case through an ordinary civil action, probably induced the legislature to provide this proceeding whereby an aggrieved party might prevent the infliction of an injury, viz: the collection of an illegal tax, instead of being left to his inadequate remedy in a civil action after the injury j had been inflicted. This law does not impose on the Supe- [ rior Court the duties of assessors, nor of a board of relief,1 unless so far as may be necessary to grant relief to a person who has been aggrieved by the action of the board. The ] statute does not purport to give the court general authority ] to review the action of the assessors or board of relief; said I “ court shall have power to grant such relief ” — that is, relief! to the aggrieved applicant — “ as shall to justice and equity ] appertain, * * * upon such terms and in such manner and j form as appears equitable.” The question whether or not ] the applicant has been aggrievedis made a judicial question, *460and must be determined in the affirmative before the power to grant relief, which is in its nature largely administrative, and is given in terms so broad as to imply great discretionary power, is called into action. An applicant can be aggrieved only by such action of the board of relief as must result in his payment of an unjust and therefore practically illegal tax; this can happen only by an improper listing of his own property, or, by an improper listing of the property of others so as to increase his taxation. In this case it is not claimed that the applicant’s own property was improperly listed, and the court finds as a fact that the property of others was not improperly listed so as to increase his taxation. Therefore the applicant was not an aggrieved party, and had no standing in court.
Second: The statute provides that “ if the application appears to be without probable cause,” the Superior Court “ may tax double or triple costs as the case shall appear to demand; and upon all such applications, costs may be taxed at the discretion of the court.” The provision for double or triple costs is made not only for the benefit of the defendant, but also to give the court some control over the abuse of a peculiar proceeding in its nature most liable to abuse. It is not necessary for the defendant in his answer to claim such penalty, and of course not necessary to allege any facts supporting such claim. Whether the application “ appears to be without probable cause,” is a question for the court to settle, not as a fact in issue upon the pleadings, but as an opinion reached after having heard all the evidence produced, and decided all the issues of fact and law presented. The taxation of double costs by the court is sufficient evidence that the application did appear to the court to be without probable cause.
There is nothing in the finding to indicate that the court was not fully justified in reaching that conclusion.
There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.